

116 HR 7942 IH: Public Health Emergency COBRA Extension Act
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7942IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Ms. Sánchez (for herself, Mr. Schneider, and Mrs. Fletcher) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide the option to extend COBRA continuation coverage through the last day of the 1-year period succeeding the COVID–19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Public Health Emergency COBRA Extension Act.2.Option to extend COBRA continuation coverage through the last day of the 1-year period succeeding the COVID–19 emergency period(a)In generalExcept as provided in subsection (b), if a qualifying event specified in subsection (c)(1)(A) with respect to any assistance eligible individual occurs during the period beginning on March 1, 2020, and ending on the last day of the 1-year period succeeding the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) and the period of coverage for COBRA continuation coverage with respect to such individual would, but for this subsection, otherwise terminate, the date which is the last day of the 1-year period succeeding such emergency period.(b)Option for other maximum required periodIf any assistance eligible individual elects to have this subsection apply, the period of coverage for COBRA continuation coverage with respect to such individual shall be the maximum required period under section 603 of the Employee Retirement Income Security Act of 1974, section 4980B(f)(3) of the Internal Revenue Code of 1986, section 2203 of the Public Health Service Act, or section 8905a of title 5, United States Code, that would otherwise apply notwithstanding subsection (a).(c)DefinitionsIn this section:(1)Assistance eligible individualThe term assistance eligible individual means, at any time during the emergency period described in section 1135(g)(1)(B) of the Social Security Act, any individual that is a qualified beneficiary that—(A)is eligible for COBRA continuation coverage by reason of a qualifying event specified in section 603 of the Employee Retirement Income Security Act of 1974, section 4980B(f)(3) of the Internal Revenue Code of 1986, section 2203 of the Public Health Service Act, or section 8905a of title 5, United States Code; and(B)elects such coverage.(2)COBRA continuation coverageThe term COBRA continuation coverage means continuation coverage provided pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (other than under section 609), title XXII of the Public Health Service Act, section 4980B of the Internal Revenue Code of 1986 (other than subsection (f)(1) of such section insofar as it relates to pediatric vaccines), or section 8905a of title 5, United States Code, or under a State program that provides comparable continuation coverage. Such term does not include coverage under a health flexible spending arrangement under a cafeteria plan within the meaning of section 125 of the Internal Revenue Code of 1986.(3)Period of coverageAny reference in this subsection to a period of coverage shall be treated as a reference to a monthly or shorter period of coverage with respect to which premiums are charged with respect to such coverage.(4)Qualified beneficiaryThe term qualified beneficiary has the meaning given such term in section 607(3) of the Employee Retirement Income Security Act of 1974. 